Citation Nr: 1440800	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date later than October [redacted], 2008, for the reduction of compensation rate due to incarceration.

2.  Whether the $1,525.65 overpayment of disability compensation benefits was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who had active service from August 1991 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decisional letter of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As discussed below, the Board additionally finds that the Veteran has filed a timely notice of disagreement (NOD) for the issue concerning the validity of the determination of an overpayment of disability compensation, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of whether the $1,525.65 overpayment of disability compensation benefits was properly created is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was convicted of a felony on August [redacted], 2008; he was already incarcerated at that time.

2.  The 61st day of the Veteran's incarceration following the felony conviction was October [redacted], 2008.


CONCLUSION OF LAW

The effective date of October [redacted], 2008, is the correct effective date for the reduction of the Veteran's disability compensation to one-half the 10 percent rate due to incarceration for a felony conviction.  38 C.F.R. § 3.665.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  At the outset, the Board notes that, in connection with the claim under consideration, the appellant has been notified of the reasons for the denial of the claim, and has been afforded full opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed to the appellant.  In any event, the VCAA is not applicable to cases, such as this one, where resolution of the claim is based on statutory interpretation and the facts are not in dispute.  In other words, the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.

The amount payable during a period of incarceration, where involving a Veteran with a service-connected disability evaluation of 20 percent or more is the rate of compensation payable under 38 U.S.C.A. § 1114(a), which generally corresponds to a 10 percent rating.  The amount payable where involving a Veteran with a service-connected disability evaluation of less than 20 percent is one-half the rate of compensation payable under 38 U.S.C. 1114(a).  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(d).

The Veteran had been receiving compensation benefits at the 10 percent level for carpal tunnel syndrome since June 1992.  The record reflects that he became incarcerated in a state correctional institution in August 2007, and that he was convicted of a felony on August [redacted], 2008.

This case presents an unusual situation: it appears that the RO has misunderstood the nature of the Veteran's contentions and has prepared for appellate review an issue upon which there is no substantial dispute.  The issue that has been prepared for appellate review is entitlement to a later effective date for the reduction of compensation due to incarceration; this is expressly stated in the February 2012 SOC as well as the March 2012 and August 2012 supplemental statements of the case (SSOCs).  Careful review of the Veteran's correspondence and the RO adjudication in this matter reveals that there is no dispute as to the correct effective date for assignment for the reduction of compensation due to incarceration.

In July 2010, the RO sent a letter to the Veteran informing him of the proposal for the pertinent reduction, including: "This reduction will be effective the 61st day of confinement, following conviction.  In your case ... starting October [redacted], 2008, which is the 61st day of confinement after conviction."  The Board observes that this implies that the RO determined that the conviction date was August [redacted], 2008 and that the Veteran was incarcerated continuously from that date.  An RO "Report of Incarceration" from July 2010 confirms that the RO contacted the pertinent state and county facilities and determined that the date of conviction was "8/[redacted]/2008."  (Incarceration had begun in August 2007 at a county jail and it appears that incarceration may have shifted to the Texas Department of Criminal Justice upon the date of conviction in August 2008, but this is not entirely clear.)

In October 2010, the RO issued a letter informing the Veteran that the proposed reduction had been implemented: "We have reduced your VA compensation ... from October [redacted], 2008, which is the 61st full day of your confinement after conviction of a felony."  Again, this reflects a determination that the date of conviction was determined to be August [redacted], 2008.

Later in October 2010, the Debt Management Center sent the Veteran notice that the reduction resulted in an overpayment of $1,525.65 (documented in Virtual VA).  Withholding of the Veteran's VA benefits for the purpose of recouping the debt was scheduled to begin in January 2011.

In June 2011, the Veteran submitted written correspondence stating that "I'm writing to dispute the amount the V.A. says I was over-payed [sic]."  The Veteran presented argument disputing the amount to overpayment (including arguing that he had not received all of the payments VA's accounting asserted he had received).  The Veteran did not dispute the RO's determination that October [redacted], 2008 was the correct effective date for the reduction in connection with his incarceration.  Indeed, the Veteran stated: "My sentence date was August 0[redacted], 2008....  I was due full payment up to October 2008."  This reflects that the Veteran did not dispute the assigned effective date of October [redacted], 2008 based upon a conviction date of August [redacted], 2008.  Rather, the Veteran's dispute essentially features his belief that he had not actually received his regular payments after October 2007 but that such payments were being counted against him in calculating his overpayment debt.

In September 2011, the RO sent a letter to the Veteran addressing his claim "disputing the overpayment that you received due to your incarceration."  The letter once again indicates the RO's determination that the correct effective date for the reduction in benefits was "October [redacted], 2008."  The letter referred the Veteran to a past (July 2010) audit that had been performed to determine that he had been paid correctly, without further detail (the July 2010 audit is separately documented in the claims-file).

In September and November 2011, the Veteran submitted correspondence (accepted as an NOD) in which he states (quoting from the November version of the correspondence, emphasis in original): "38 CFR 3.665(a), (d) Sec 5313 - States my benefits be reduced to one-half of the 10% rate after the 61st day of incarceration, following the conviction of a felony....  I was not convicted of a felony until July 23, 2008, therefore entitled to my full rate ... until 61 days after this date."  The Veteran attached an informational printout in which he directs attentions (with a circle) to the date "Jul 23 2008," the date he asserts was his conviction date.  In this instance, it appears the Veteran may have been slightly confused, as he asserts a conviction date (July 23, 2008) that is earlier than that applied by the RO (August [redacted], 2008); acceptance of the Veteran's presentation of an earlier conviction date could only result in assignment of an earlier effective date for the reduction of compensation (a result that would certainly not result in greater total compensation payment to the Veteran).  The Veteran's own account of the facts in this instance presents absolutely no basis for assignment of a later effective date for the reduction of compensation.

The February 2012 SOC, issued by the RO adjudicated the single issue of "Entitlement to a later effective date for reduction of compensation rate due to incarceration."  The SOC confirmed that "[t]he jail administrator confirmed that you were convicted for a felony offense on 8/[redacted]/08 and were incarcerated on that date," and that "[t]he 61st day of imprisonment following conviction in the case at bar is 10/0[redacted]/08."  The SOC concluded: "Therefore, the above detailed reduction of your compensation rate is effective 10/[redacted]/08."  Again, these findings are consistent with the prior findings and none of the Veteran's contentions suggest any later conviction date or otherwise any basis for a later effective date for the reduction of compensation.

The SOC contains an ancillary single sentence which may be considered as vaguely addressing the Veteran's key disagreement concerning whether the calculation of the overpayment debt has been properly create/calculated, featuring his specific argument that he has been credited with receiving payments after October 2007 that he does not believe he has actually received: "VA conducted an audit and determined that you have been paid correctly following the aforementioned adjustment to your VA benefits."  The Board finds that the SOC can only be reasonably interpreted as actually adjudicating the single issue, as it expressly identifies, of entitlement to a later effective date for the reduction of compensation rate due to incarceration.

In February 2012, the Veteran submitted a VA Form 9 substantive appeal again presenting his contention that he has been "incorrectly paid."  The Veteran provided a detailed presentation of his accounting of his receipt of payments, and asserted that his concern was that "According to V.A.R.O (Waco) I continued to receive full benefits [until] July 2010.  The last known monthly compensation I received was October 2007."  The Veteran's contention concerns a discrepancy between the compensation payments he believes he has received and the accounting relied upon in the Debt Management Center's calculation of his overpayment debt.  That is, the Veteran believes that despite the October [redacted], 2008 effective date for the reduction in his compensation payments, he believes his compensation payments were entirely terminated in October 2007; this appears to have led him to speculate that "there was a miscalculation in amount owed due to having the wrong date."  The Veteran does not appear to be arguing that an effective date later than October [redacted], 2008 should be assigned; indeed, the Veteran includes an attachment which appears to be an attempt to support his prior assertion that July 23, 2008 was the date of his conviction (which, if accepted, would result in an effective date for the reduction earlier than that currently assigned).  Rather, the Veteran's contention appears to be that his compensation benefits were actually discontinued one year prior to the announced effective date and that this alleged discontinuation has not been properly factored in to the creation and calculation of his overpayment debt.

The misunderstanding between the RO's scope of adjudication and the Veteran's actual points of disagreement becomes clearer in subsequent exchanges.  In March 2012, the RO issued an SSOC, again expressly adjudicating the single issue of "Entitlement to a later effective date for reduction of compensation rate due to incarceration" with reasons and bases citing essentially only that "No evidence confirming the date of incarceration has been provided."  In January 2012, the Veteran submitted a letter with an attachment again asserting that the "date I was actually convicted of a felony" was the "July 23, 2008" date on a "Written Plea Admonishments" court form.  Again, accepting this fact would result in an earlier effective date (and no possibility for a greater payment of benefits) for reduction of compensation benefits in comparison to the August [redacted], 2008 conviction date actually applied to determine the October [redacted], 2008 effective date.

In April 2012, the Veteran submitted another letter and included a page from the SOC as an attachment.  In this letter, the Veteran directs attention to the fact that the SOC states that the Veteran's date of conviction was "8/[redacted]/08."  The letter reflects that the Veteran is not contesting the "8/[redacted]/08" date but, rather, wanted to RO to recognize the date (which, again, is a finding more favorable to the Veteran than his own account of his conviction date (7/23/08)).  The Veteran's disagreement is most reasonably understood as an allegation that the payments he actually received were inconsistent with the correctly assigned effective date for the reduction; he believes that his regular monthly payments were actually discontinued in October 2007 when they should have continued for another year to the assigned effective date of reduction in October 2008.  In turn, he contends that his overpayment debt was incorrectly created by counting against him payments from October 2007 until October 2008 that he believes he did not actually receive.

In August 2012, the RO issued an SSOC again adjudicating the single issue of "Entitlement to a later effective date for reduction of compensation rate due to incarceration" with reasons and bases citing that evidence "does not show a different date of incarceration than that which was previously established (August [redacted], 2008)."  The SSOC concludes that "entitlement to a later effective date for reduction of compensation rate due to incarceration is denied."

The August 2012 SSOC is the most recent and final adjudication of the issue on appeal to date.  Based upon the above, the Board must conclude that the Veteran's own account of facts does not suggest any basis for assignment of an effective date later than October [redacted], 2008 (the 61st day of incarceration following the August [redacted], 2008 conviction date) for the reduction in compensation benefits.  The Veteran does not allege that his conviction date was later than August [redacted], 2008.  The Veteran does not allege that he was not incarcerated for the period between August [redacted], 2008 and October [redacted], 2008.  The Veteran does not otherwise allege any basis for an effective date for the reduction later than October [redacted], 2008.  Indeed, the Veteran has repeatedly acknowledged that he was convicted on (or prior to) August [redacted], 2008, that he was incarcerated throughout 2008, and that the correct effective date for the reduction of compensation should be the 61st day following the conviction date.  If the Board accepts all of the Veteran's contentions as correct (for the purposes of this analysis only), there is no basis presented for assignment of an effective date later than October [redacted], 2008.  Accordingly, the claim on appeal characterized as seeking an effective date later than October [redacted], 2008 for the reduction in compensation benefits due to incarceration must be denied.


ORDER

An effective date later than October [redacted], 2008, for the reduction of compensation rate due to incarceration is denied.


REMAND

As discussed above, the RO has formally prepared for appellate review an issue characterized as seeking assignment of a later effective date for the reduction in compensation benefits due to incarceration, but it appears that the Veteran's actual contentions were not well understood.  His own account of the facts presented no basis for assignment of an effective later than the assigned October [redacted], 2008 for the reduction; rather, the Veteran's disagreement appears to have been focused upon his belief that there is a discrepancy between that compensation payments he should have received prior to that effective date and those which he actually did receive.  The Veteran has repeatedly expressed that he believes such a discrepancy has led to the Debt Management Center incorrectly creating / calculating the overpayment debt they notified him of in October 2010 (documented in Virtual VA); that appears to be essence of the Veteran's desire for appellate review in this case.

The Veteran's June 2011 written statement expresses a desire "to dispute the amount the V.A. says I was over-payed [sic]."  In September 2011, the RO issued a letter essentially confirming the basis of the effective date assigned for the reduction and briefly mentioning that the RO "conducted an audit and determined that [you] have been paid correctly."  Correspondence received by the Veteran in November 2011 was accepted as a notice of disagreement, but only with regard to the assignment of the effective date of the reduction.  The Veteran submitted further correspondence in February 2012 that clearly indicated that he was "disputing that I have been incorrectly paid back-payments for compensation....  I was not overpaid, but still owed compensation payments...."  He expresses that there is a discrepancy between the RO's account that he "continued to receive full benefits [until] July 2010" and his accounting indicating that "[t]he last known monthly compensation I received was October 2007.  All checks stopped after this to my knowledge.  I did not receive any checks while incarcerated [including prior to the conviction date and prior to the October [redacted], 2008 effective date of the reduction]."  The Veteran submitted charts illustrating his accounting of payments received compared to payments expected.

Regardless of whether one considers the Veteran's June 2011 statement to be an NOD regarding the October 2010 Debt Management Center's determination of the debt (although it appears this has been handled as a new claim addressed by the September 2011 RO decisional letter), or instead considers the February 2012 correspondence as an NOD regarding the September 2011 RO decisional letter, the Board finds that the Veteran has filed a timely NOD challenging the formal creation and calculation of the overpayment debt first presented in the October 2010 Debt Management Center letter.

The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

In this case, the AOJ issued the Veteran an SOC in February 2012, but it addressed only the single issue whether an effective date later than October [redacted], 2008 was warranted for the reduction of compensation benefits due to incarceration.  As discussed in detail, above, the Veteran does not appear to be primarily seeking assignment of an effective date later than October [redacted], 2008 for the reduction of compensation benefits due to incarceration; he is disputing the creation and the calculation of his overpayment debt on a substantially broader basis with contentions and arguments not addressed by an SOC or SSOC to date.  No SOC or SSOC includes any issue other than the effective date issue for the reduction due to incarceration, and none includes adjudication of the full issue challenging the validity of the creation or calculation of the debt.  No SOC or SSOC has referenced the articulated bases of the Veteran's disagreement with the validity of the creation and calculation of the overpayment debt, and no SOC has provided reasons and bases in relation to the determination of the overpayment calculation that the Veteran has clearly, specifically, and repeatedly disputed.  The Board finds that corrective action is necessary to provide the Veteran's claim with appropriate consideration and due process.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issue of whether the $1,525.65 overpayment of disability compensation benefits was properly created (originally presented in the October 2010 letter from the Debt Management Center).  To perfect an appeal of this claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


